PER CURIAM.
Appellant, the former wife of the appel-lee, sued him in the circuit court for damages arising out of slander and other torts which she alleged appellee committed against her while they were technically husband and wife but after they were separated and divorce proceedings were pending. Appellant’s amended complaint was dismissed by the trial court, without leave to amend. Appellant seeks reversal of that judgment of dismissal.
We think the trial judge was correct in dismissing the amended complaint but solely for the reason that it failed to state a cause of action because the matters complained of occurred during coverture. Bencomo v. Bencomo, Fla.1967, 200 So.2d 171.
Affirmed.